Citation Nr: 1725170	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to May 1987 with the U.S. Air Force.  He died in January 2011.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for the cause of the Veteran's death.  

The Appellant testified at a hearing before the undersigned in August 2013.  A transcript is of record.

In June 2014, April 2015, and October 2016, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  


FINDINGS OF FACT

1.  The Veteran died in January 2011 from multiple myeloma and end stage renal disease, with diabetic neuropathy a significant condition contributing to his death.  

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  During his active military service, the Veteran was stationed at the Andersen Air Force Base in Guam and the Offutt Air Force Base in Nebraska, and was not exposed to any herbicide agents.

4.  Diabetes mellitus is not shown to be causally or etiologically related to the Veteran's active military service.

5.  The evidence does not establish that the Veteran's death was causally related to his active military service, to include in-service exposure to herbicide agents.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA provided notice to appellant by a letter sent in April 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's personnel records, STRs, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran was receiving disability benefits from the Social Security Administration (SSA) prior to his death.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, a VA medical opinion was obtained in January 2016.  The medical opinion involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinion is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA has not obtained a medical opinion regarding the contention that the causes of death were the result of in-service herbicide exposure; because it has not been shown that the Veteran had such exposure in service.  VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Board remands sought to obtain the Veteran's personnel records, which were associated with the Veteran's claims file; to obtain a VA medical opinion, which was provided in January 2016; and to verifying whether the Veteran was exposed to herbicide agents in Guam and Nebraska during his active military service.  The National Personnel Records Center (NPRC), the Joint Service Records Research Center (JSRRC), and the VA Compensation Service (in coordination with the Department of Defense (DoD)) were all contacted and determined that the Veteran was not exposed to herbicide agents during his military service in Guam and Nebraska.  The remands further directed the AOJ to obtain the Veteran's private treatment records, which were associated with the claims file.  Finally, the remands directed the AOJ to issue supplemental statements of the case after development.  These were issued in February 2015, April 2016, and December 2016.  Thus, the Board finds that there has been substantial compliance with its remand directives.

II.  Analysis

The Appellant contends that the Veteran was exposed to herbicide agents in service, which resulted in the development of multiple myeloma and diabetes.  The Appellant testified that herbicide agents were used at the Andersen Air Force Base in Guam and the Offutt Air Force Base in Nebraska while the Veteran was stationed there.  The Appellant also asserts that the Veteran developed diabetes mellitus during his active duty service.

Service connection for the cause of a veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

At the time of his death, the Veteran was not service-connected for any disabilities.  Thus, within this framework, the Board must consider the laws that otherwise govern the issue - i.e., establishing service connection for a disorder.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, including malignant tumors such as multiple myeloma and diabetes mellitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Here, the Veteran died in January 2011.  His death certificate lists multiple myeloma and end stage renal disease as causes of death.  Diabetic neuropathy was also listed as a significant condition contributing to death.  

The Appellant contends that the Veteran was exposed to herbicide agents in service, which caused his death.  Specifically, at her Board hearing, the Appellant testified that the Veteran told her that while in Guam during his military service, he loaded bombs and materials into planes that were going to Vietnam.  The Appellant believed that the Veteran was actually putting herbicide agents onto those planes.  The Appellant also testified that the water at the Anderson Air Force Base in Guam where the Veteran was stationed may have been tainted with herbicide agents, which also could have caused the Veteran's death.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam (Vietnam) during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation to Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (to include multiple myeloma and diabetes mellitus type 2) shall be service-connected if the requirements of § 3.307(a)(6) are met, even though there is no record of such disease during service. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of actual causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

There is no evidence that the Veteran set foot in or on the inland waterways of Vietnam, and the Appellant has not argued such.  The Veteran's personnel records document that he was stationed at Andersen Air Force Base in Guam and Offutt Air Force Base in Nebraska during active service.  The Appellant argues that the Veteran was exposed to herbicide agents while stationed at those bases.

VA has developed specific procedures to determine whether a veteran was exposed to herbicide agents in locations other than in Vietnam.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the veteran's claimed herbicide exposure be sent to the Compensation Service via e-mail and a review be requested of the DoD's inventory of herbicide operations to determine whether herbicide agents were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.

In October 2014, the AOJ submitted a request to the VA Compensation Service for a review of Department of Defense's (DoD) inventory of herbicide operations to determine whether herbicides were used at the Anderson Air Force Base in Guam at any time between September 1968 and June 1978.  In an October 2014 response, the VA Compensation Service stated that the DoD inventory list of herbicide operations does not show any use, testing, or storage of tactical herbicides at any location on Guam after 1952.  The Compensation Service stated that they could not provide any evidence to support the claim.

A January 2015 Defense Personnel Records Information Retrieval System (DPRIS) response through the JSRRC states that they researched the available 1971 U.S. Air Force Station list, which documents the 1958th Communications Squadron (1958th CS) was stationed at Anderson Air Force Base in Guam, and its higher headquarters was the Pacific Communications Area.  Therefore, they researched the July 1970 to June 1971 history submitted by the Pacific Communications Area.  The history does not document any Agent Orange or tactical herbicide spraying, testing, storage, dispersal, or usage at Anderson Air Force Base or any location on the island of Guam during 1971.  Therefore, the JSRRC was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed in Guam during the reporting period.

In October 2014 and in January 2015, the AOJ made Formal Findings regarding the lack of information required to corroborate the Veteran's exposure to herbicides in Guam.  The Finding noted that all of the Veteran's service and personnel records were obtained.  The Finding reiterated the VA Compensation Service and the JSRRC were contacted, and neither could verify the exposure.

In November 2016, the AOJ submitted another request to the VA Compensation Service for a review of DoD's inventory of herbicide operations to determine whether herbicides were used at the Anderson Air Force Base in Guam at any time between June 1971 and October 1972.  The VA Compensation Service responded that DoD had not identified any location on the island of Guam, including Andersen Air Force Base in Guam where Agent Orange was used, tested, stored, or transported.   Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations on Guam during those years and so there was no need for Agent Orange use there.  Additionally, Guam was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi, to South Vietnam via merchant ships.  Further, bombs did not contain Agent Orange and no bombers ever were involved with AO spraying in Vietnam.  Thus, the VA Compensation Service determined that all evidence shows that any herbicide use the claimant or others observed, or were associated with, was the commercial variety, not Agent Orange.
Therefore, VA Compensation Service found that they could not provide any evidence to support the claim. 

In November 2016, the AOJ also submitted a request to the VA Compensation Service for a review of DoD's inventory of herbicide operations to determine whether herbicides were used at the Offutt Air Force Base in Nebraska at any time between January 1969 to January 1970 and January 1986 to May 1987.  In response, the VA Compensation Service stated that DoD has not identified Offutt Air Force Base in Nebraska as a location where Agent Orange was used, tested, stored, or transported.  Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations in Nebraska during those years and so there was no need for Agent Orange use there.  Additionally, it was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi, to South Vietnam via merchant ships.  Therefore, the VA Compensation Service could not provide any evidence to support the claim.

In November 2016, the AOJ issued another Formal Finding that VA lacked the information JSRRC required to verify the Veteran's exposure to herbicide agents in Guam or at Offutt Air Force Base in Nebraska.  The Finding stated that the AOJ had given the claimant the opportunity to provide the missing information and has properly followed all other established procedures for obtaining it.  The AOJ noted that in March 2016 the AOJ asked the appellant for evidence regarding the Veteran's exposure to herbicide agents during military service.  The AOJ did not receive any evidence from the Appellant regarding the specifics of the Veteran's exposure to herbicide agents during his military service.  

The AOJ added that the data match with the NPRC did not show the Veteran was exposed to herbicides (PIES O50).  Further, the Veteran's Air Force personnel records and STRs showed no evidence of exposure to herbicide agents.  The AOJ Finding stated that the evidence of record did not corroborate that herbicides were used, tested, stored, or transported in Guam or at Offutt Air Force Base in Nebraska.  Additionally, bombs did not contain Agent Orange, and no bombers were ever involved with Agent Orange spraying in Vietnam.

The evidence of record does not establish that the Veteran was exposed to herbicide agents during his active military service.  Thus, the Veteran is not entitled to the presumption, as the evidence does not establish that he was exposed to herbicide agents during his active military service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  There are no medical opinions of record addressing the claimed in-service exposure to herbicide agents.  As stated above, a VA medical opinion is not needed on this issue, as the record does not establish any in-service herbicide agent exposure.  The claim must be denied on this theory of entitlement.  Id.

The Appellant also contends that the Veteran developed diabetes mellitus during his active duty service.  

The Veteran's military entrance examination was normal.  A review of his STRs shows that a history of diabetes mellitus was noted on a report prior to an elective vasectomy in November 1986.  At his service separation examination in January 1987, several months prior to his actual end to service, his fasting blood sugar was within normal limits, but this was after he had been placed on a reduced sugar diet to treat elevated triglycerides.

A VA medical opinion was obtained in January 2016 regarding whether it is at least as likely as not that the Veteran's diabetes mellitus had its onset during service or was related to an in-service disease, event, or injury.  Following a review of the claims file, the examiner determined that "the condition claimed" was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

The examiner reasoned that the Veteran's records did not indicate a history of diabetes while on active duty.  The fasting blood glucose in January 1987 during his separation examination was 93 (normal is 65-110).  Additionally, the examiner noted that the Veteran denied a history of diabetes at the time of his military separation.  The examiner found that the Veteran clearly had evidence of hypertriglyceridemia while on active duty; however, this finding did not appear to have any relationship to diabetes.  The examiner elaborated that if the diagnosis had been hyperglycemia, then there would have been a relationship.  

Although a Board remand had noted a report that a history of diabetes was noted on a report prior to an elective vasectomy in November 1986; the VA examiner found that the records did not specifically indicate a history of diabetes prior to the in-service vasectomy; instead, there were checkmarks that only appeared to indicate that the questions were asked by the attending provider.  The examiner stated that there is no service record evidence of the Veteran ever having diabetes on active duty.  Thus, the examiner provided a negative nexus medical opinion.

The January 2016 VA examiner clearly reviewed the STRs and other evidence in the Veteran's claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  The Appellant's claim can be granted based on a theory of direct service connection.

The Appellant's claim also cannot be granted based on a theory of continuity of symptomatology since the Veteran's active military service.  The earliest post-service medical evidence documenting a diagnosis of diabetes mellitus is dated from September 2004, over fifteen years after the Veteran's military separation in 1987.  The earliest post-service medical evidence documenting a diagnosis of multiple myeloma is dated from January 2011, over twenty years after the Veteran's military separation in 1987.  

The STRs do not show that the Veteran developed diabetes mellitus or multiple myeloma during active military service.  When the Veteran was first treated post-service in 2004 and 2011, he did not indicate that his diabetes mellitus and multiple myeloma had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The claim cannot be granted on this theory of entitlement.

Additionally, the evidence is against presumptive service connection for multiple myeloma and diabetes mellitus.  As stated above, the earliest post-service medical treatment records are dated from 2004, approximately 17 years after active duty.  There is no evidence of multiple myeloma or diabetes mellitus within one year of the Veteran's military discharge.  Thus, the presumption of service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Appellant has submitted arguments, in addition to Web articles and Board decisions in support of the claim.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case whether the Veteran developed diabetes mellitus during service and whether the Veteran was exposed to herbicide agents during his active military service) fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Appellant possesses the medical expertise to provide such opinions.  The only medical opinion of record is negative.  The VA examiner considered the lay reports in forming the medical opinion.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The appellant contended in a statement dated in February 2015 that Agent Orange was sprayed on the tarmac in Guam.  There is no indication that the appellant had any personal knowledge of such spraying and service department records weigh against a finding that such spraying took place.

Board decisions are not precedential.  Prior decisions may be considered to the extent that they reasonably relate to the case, but each case is decided on the basis of the individual facts of that case.  38 C.F.R. § 20.1303 (2016).  The appellant has submitted a copy of a Board decision that granted service connection for diabetes mellitus on the basis of a veteran's herbicide exposure while serving in Guam.  The facts of that case are significantly different from the facts of the appellant's case.  In the case cited by the appellant, the Veteran had submitted evidence that Agent Orange may have been stored on Guam from 1955 to the late 1960's and the Veteran in fact served on Guam during that period.  In the instant case, the Veteran served in Guam from January 1971 to July 1972.  If also appears that in the case cited by the appellant there was no negative evidence from the service department.  The case cited by the appellant does not relate to her appeal in persuasive way.

The appellant has submitted a headline from Veteran.com stating that Agent Orange was handled and hand sprayed on Andersen AFB and off base from September 1968 to June 1978.  This report was submitted by "RETAIRFORCEMAN" in February 2011.  This headline is of little probative value; however, because there is no citation to any supporting evidence and there is no further explanation in the record.  The research conducted through service department records is more probative and is against a finding that Agent Orange was ever sprayed in Guam.

She has also submitted web articles reporting that a candidate for lieutenant governor in Guam had asked for an investigation into the use of Agent Orange on that island and had cited to the above noted Board decision as confirmation that that herbicide agents had been used in Guam.  As noted, however, that Board decision did not pertain to the period of the Veteran's Guam service and did not consider any negative reports from the Department of Defense.  

In summary, as noted above, the Veteran was not service-connected for any disabilities during his lifetime.  In addition, the evidence does not show in-service herbicide exposure; or that a disorder incurred in or aggravated by the Veteran's active military service, to include due to in-service herbicide agent exposure, either caused or contributed substantially or materially to his death.  Therefore, service connection for the cause of the Veteran's death must be denied.  The benefit-of-the-doubt rule does not apply, and the Appellant's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


